Exhibit 10.1 COLLABORATION AGREEMENT AMONG ARIAD PHARMACEUTICALS, INC. ARIAD GENE THERAPEUTICS, INC. and MERCK & CO., INC. July 11, 2007 Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. TABLE OF CONTENTS Page 1 DEFINITIONS 5 2 ADMINISTRATION OF THE COLLABORATION 25 2.1 Joint Steering Committee. 25 2.2 Dispute Resolution 26 2.3 Joint Commercialization Committee. 29 2.4 Joint Manufacturing Committee. 32 2.5 Alliance Managers. 34 2.6 Appointment of JSC, JDC, JMC and JCC Members and Alliance Managers 35 3 DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS 35 3.1 Implementation of Development Program. 35 3.2 Identification of Back-up Compounds. 39 3.3 Supply of Proprietary Materials 39 3.4 Opt-Out Right; Limitations on Opt-Out. 40 3.5 Product Commercialization. 41 3.6 Supply of Products for Development and Commercialization 42 3.7 Development and Commercialization Diligence 43 3.8 Compliance 44 3.9 Cooperation 44 3.1 Exchange of Reports; Information; Updates. 44 3.11 Product Recalls 47 3.12 Reconciliation and Auditing of Development Costs. 47 3.13 Co-Promotion Right. 49 3.14 Labeling 50 4 PAYMENTS 50 4.1 Upfront Fee 50 4.2 Development Cost Advances 50 4.3 Operating Income Payments. 51 4.4 Milestone Payments. 52 4.5 Payment of Royalties; Royalty Rates; Accounting and Records. 56 5 TREATMENT OF CONFIDENTIAL INFORMATION; PUBLICITY; NON-SOLICITATION. 61 5.1 Confidentiality. 61 Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. i 5.2 Publicity 62 5.3 Publications and Presentations 62 6 LICENSE GRANTS; EXCLUSIVITY; STANDSTILL AGREEMENT 63 6.1 Licenses. 63 6.2 Right to Sublicense. 66 6.3 No Other Rights 67 6.4 Exclusivity. 69 6.5 Standstill Agreement. 69 7 INTELLECTUAL PROPERTY RIGHTS 69 7.1 ARIAD Intellectual Property Rights 69 7.2 MERCK Intellectual Property Rights 69 7.3 Joint Technology Rights. 70 7.4 Product Technology and Product Patent Rights 70 7.5 Patent Coordinators 70 7.6 Inventorship 70 8 FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS 70 8.1 Patent Filing, Prosecution and Maintenance. 70 8.2 Legal Actions. 72 8.3 Trademark Prosecution and Registration. 74 9 TERM AND TERMINATION 75 9.1 Term 75 9.2 Termination 75 9.3 Consequences of Termination of Agreement 77 9.4 Surviving Provisions 79 10 REPRESENTATIONS AND WARRANTIES 79 10.1 Mutual Representations and Warranties 79 10.2 Additional Representations of ARIAD 80 11 INDEMNIFICATION 81 11.1 Indemnification of MERCK by ARIAD 81 11.2 Indemnification of ARIAD by MERCK 81 11.3 Conditions to Indemnification 82 11.4 Warranty Disclaimer 82 11.5 Limited Liability 82 Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. ii 12 MISCELLANEOUS 83 12.1 Arbitration 83 12.2 Notices 84 12.3 Governing Law 85 12.4 Binding Effect 85 12.5 Headings 85 12.6 Counterparts 85 12.7 Amendment; Waiver 85 12.8 No Third Party Beneficiaries 86 12.9 Purposes and Scope 86 12.1 Assignment and Successors 86 12.11 Force Majeure 86 12.12 Interpretation 86 12.13 Integration; Severability 87 12.14 Further Assurances 87 12.15 Authority of ARIAD Pharmaceuticals, Inc 87 12.16 HSR Filing 87 Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. iii List of Exhibits and Schedules Exhibit A Form of Promissory Note Schedule 1 Description of AP23573 Schedule 2 Licensed Patent Rights Schedule 3 Calculation of Operating Income (Loss) Schedule 4 Form of Press Release Schedule 5 Material Terms to be Included in Form of Co-Promotion Agreement Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. iv COLLABORATION AGREEMENT This COLLABORATION AGREEMENT (this “Agreement”) is entered into as of July 11, 2007 (the “Effective Date”), by and among ARIAD Pharmaceuticals, Inc. and ARIAD Gene Therapeutics, Inc., both Delaware corporations with offices at 26 Landsdowne Street, Cambridge, Massachusetts 02139 (collectively, “ARIAD”), and Merck & Co., Inc., a Corporation organized under the laws of New Jersey with offices at One Merck Drive, Whitehouse Station, NJ 08889-0100 (“MERCK”).Each of MERCK and ARIAD is sometimes referred to individually herein as a “Party” and collectively as the “Parties.” WHEREAS, ARIAD has developed and controls certain technology and proprietary materials related to mTOR inhibitor compounds, including its proprietary compound AP23573; and WHEREAS, MERCK is engaged in the research, development and commercialization of human therapeutics; and WHEREAS, the Parties desire to enter into a collaboration for the purpose of developing and commercializing certain products containing or derived from such mTOR inhibitor compounds for the prevention, delay and treatment of certain cancer and, upon further agreement, non-cancer indications. NOW, THEREFORE, in consideration of the mutual covenants contained herein, and for other good and valuable consideration, the Parties hereto, intending to be legally bound, hereby agree as follows: 1. DEFINITIONS Whenever used in this Agreement with an initial capital letter, the terms defined in this Section 1 and in Schedule 3 attached hereto shall have the meanings specified. 1.1“AAA” means the American Arbitration Association. 1.2“Achievement of Clinical Proof of Concept” means demonstration that a Collaboration Compound has efficacy in a Phase 1 and/or Phase 2 Clinical Trial, as evidenced by clinical endpoints and/or by validated Biomarkers(s) that are jointly agreed-upon by both Parties, and that provide a statistically significant indication of clinical efficacy. 1.3“Adverse Event” means any unfavorable and unintended change in the structure (signs), function (symptoms), or chemistry (laboratory data), of the body temporally associated with the use of a Product, whether or not considered related to the use of the Product.Changes resulting from normal growth and development which do not vary significantly in frequency or severity from expected levels are not to be considered adverse experiences.Examples of changes that are not adverse events may include, but are not limited to, teething, typical crying in infants and children, and onset of menses or menopause occurring at a physiologically appropriate time. Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -5- 1.4“Affiliate” means, with respect to any Person, any other Person that, directly or indirectly, controls, or is controlled by, or is under common control with, such Person. For purposes of this definition, “control” means (a) ownership of more than fifty percent (50%) of the shares of stock entitled to vote for the election of directors in the case of a corporation, or more than fifty percent (50%) of the equity interests in the case of any other type of legal entity, (b) status as a general partner in any partnership, or (c) any other arrangement whereby a Person controls or has the right to control the board of directors of a corporation or equivalent governing body of an entity other than a corporation. 1.5“Annual Global Development Plan” means, with respect to each Product and Calendar Year, the written plan for the Development Program to be conducted for such Product for such Calendar Year, as such written plan may be amended, modified or updated in accordance with Section 3.1.2(b); provided, however, that the initial Annual Global Development Plan shall cover the period from the Effective Date through December 31, 2008. 1.6“Annual Net Sales” means, with respect to any Calendar Year, the aggregate amount of the Net Sales for such Calendar Year. 1.7“AP23573” means the compoundControlled by ARIAD and described more fully on Schedule 1 attached hereto. 1.8“API” means the active pharmaceutical ingredient known as AP23573 or any other Collaboration Compound being Developed and Commercialized hereunder. 1.9“Applicable Laws” means any Federal, state, local, national and supra-national laws, statutes, rules and regulations, including any rules, regulations, guidance, guidelines or requirements of Regulatory Authorities, national securities exchanges or securities listing organizations, that are in effect from time to time during the Term and applicable to a particular activity hereunder. 1.10“ARIAD Background Technology” means any Technology that is used by ARIAD, or provided by ARIAD for use, in the Development Program and that is (a) Controlled by ARIAD as of the Effective Date, or (b) conceived or first reduced to practice by employees of, or consultants to, ARIAD after the Effective Date other than in the conduct of ARIAD Development Activities and without the use, in any material respect, of any MERCK Technology, MERCK Patent Rights or MERCKMaterials.For purposes of clarity, ARIAD Background Technology shall not include ARIAD Program Technology, Program Biomarker Technology or ARIAD’s interest in Joint Technology. 1.11“ARIAD Co-Development Percentage” means (a) except with respect to any Cancer Indication for which ARIAD exercises an Opt-Out Right, fifty percent (50%), and (b) with respect to any Cancer Indication for which ARIAD exercises an Opt-Out Right, zero percent (0%). 1.12“ARIAD Decision” means any decision with respect tothe Development and/or Commercialization (other than Manufacturing) of a Product for [***] in the U.S. Territory other than Pricing, Development and Commercialization budgets or global Branding, or (iii) the commencement and prosecution of actions to address [***] in the U.S. Territory unless a U.S. Commercialization Transfer has occurred. Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -6- 1.13“ARIAD Development Activities” means the Development activities specified to be conducted by ARIAD in any Annual Global Development Plan (or amendment thereto). 1.14“ARIAD Materials” means any Proprietary Materials that are Controlled by ARIAD and used by ARIAD, or provided by ARIAD for use, in the Development Program. 1.15“ARIAD Patent Rights” means any Patent Rights that contain one or more claims that cover ARIAD Technology.For purposes of clarity, ARIAD Patent Rights includes all Licensed Patent Rights and all ARIAD Program Patent Rights. 1.16“ARIAD Program Patent Rights” means any Patent Rights Controlled by ARIAD that contain one or more claims that cover ARIAD Program Technology. 1.17“ARIAD Program Technology” means (a) any Product Technology, and (b) any Program Technology other than Product Use Technology that is conceived or first reduced to practice by employees of, or consultants to, ARIAD, alone or jointly with any Third Party, without the use, in any material respect, of any MERCK Technology, MERCK Patent Rights, MERCK Materials or Joint Technology. 1.18“ARIAD Revenue Sharing Percentage” means the percentage obtained by subtracting MERCKRevenue Sharing Percentage from one hundred percent. 1.19“ARIAD Technology” means, collectively, ARIAD Background Technology and ARIAD Program Technology. 1.20“Back-Up Compound” means any Rapamycin Derived mTOR Inhibitor within the claims of [***] or any other Rapamycin Derived mTOR Inhibitor discovered by ARIAD, or jointly by ARIAD and MERCK, and covered by a patent application filed by ARIAD and/or MERCK, in either case that is designated by the JSC for further Development as a Back-Up Compound pursuant to Section 3.2. 1.21“Biomarker” means a specific protein, protein isoform, nucleic acid sequence, gene expression profile, single nucleotide polymorphism profile, microRNA profile, genomic alterationprofile, metabolite,metabolic profile and/or other molecular feature, alone or in combination, the presence or level of which correlates with and/or predicts (a) the inhibition or activation of mTOR or the mTOR pathway, (b) the performance characteristics (including, without limitation, safety, efficacy and tolerability) of a Collaboration Compound, alone or in combination with other treatments, (c) the severity, characteristics or prognosis of a human condition or disease, or (d) the responsiveness of patients to a treatment or combination of treatments. 1.22“Biomarker Information” means any data, information or know-how that pertains to Biomarkers and that is discovered, created, or developed (i) in the Development Program, including as a result of any pre-clinical, non-clinical or clinical testing of a Collaboration Compound in cells, animals or humans, including testing of a biological material (such as fluid,tissue or tumor samples, (ii) with the use of any biological materials, data or information developed in or resulting from the Development Program or otherwise funded by the Parties in the Collaboration, or (iii) with the use of any Biomarker Information described in the preceding clauses (i) or (ii). Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -7- 1.23“Branding” means determining all matters relating to branding of any Product, including without limitation, brand names, product logos, branding colors, positioning and key messages to be incorporated in promotional materials. 1.24“Calendar Quarter” means the period beginning on the Effective Date and ending on the last day of the calendar quarter in which the Effective Date falls, and thereafter each successive period of three (3) consecutive calendar months ending on March 31, June 30, September 30 or December 31. 1.25“Calendar Year” means each successive period of twelve (12) months commencing on January 1 and ending on December 31. 1.26“Cancer Indication” means any Sarcoma Indication, Major Cancer Indication, or Other Cancer Indication. 1.27“Challenge” means any challenge to the validity or enforceability of any of the ARIAD Patent Rights, including without limitation by (a) filing a declaratory judgment action in which any of the ARIAD Patent Rights is alleged to be invalid or unenforceable; (b) citing prior art pursuant to 35 U.S.C. §301, filing a request for re-examination of any of the ARIAD Patent Rights pursuant to 35 U.S.C. §302 and/or §311, or provoking or becoming a party to an interference with an application for any of the ARIAD Patent Rights pursuant to 35 U.S.C. §135; or (c) filing or commencing any re-examination, opposition, cancellation, nullity or similar proceedings against any of the ARIAD Patent Rights in any country. 1.28“Clinical Product” means Product, in the form appropriate for a particular use, for use by MERCK and ARIAD and their Affiliates and sublicensees in Clinical Trials, the Development Program or for other non-commercial purposes. 1.29“Clinical Product Transfer” shall have the meaning set forth in the Supply Agreement. 1.30“Clinical Trial” means a clinical study of a Product involving the administration of Product to patients for any Indication, and includes any Phase 1 Clinical Trial, Phase 2 Clinical Trial, Phase 3 Clinical Trial, Phase 4 Clinical Trial and Phase 5 Clinical Trial as applicable. 1.31“Clinical Trial Proposal” means a proposal submitted by either Party at any time on and after the date of Completion of a Phase 1 Clinical Trial and after Achievement of Clinical Proof of Conceptinvolving a Product that describes in reasonable detail the proposed Late Stage Clinical Trial to be incorporated into the Development Program and which includes a final protocol, analysis plan and detailed synopsis for such Late Stage Clinical Trial and is designed to obtain Commercialization Regulatory Approval for such Product for a Major Cancer Indication or Other Cancer Indication (including, without limitation, an estimated budget and timeline with respect thereto). Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -8- 1.32“Collaboration” means the alliance of ARIAD and MERCK established pursuant to this Agreement for the purposes of Developing Products and Commercializing Products in the Field in the Territory. 1.33“Collaboration Compounds” means, collectively, (a) AP23573, and (b) any Back-Up Compounds. 1.34“Commercially Reasonable Efforts” means, with respect to activities ofa Partyin the Development or the Commercialization of a particular Product, the efforts and resources typically used by that Party (or if the Party does not engage in that activity for other products or compounds, bybiotechnology and/or pharmaceutical companies that are similar in size) in the development of product candidates or the commercialization of products of comparable market potential, taking into account all relevant factors including, as applicable and without limitation, stage of development, mechanism of action, efficacy and safety relative to competitive products in the marketplace, actual or anticipated Regulatory Authority approved labeling, the nature and extent of market exclusivity (including patent coverage and regulatory exclusivity), cost and likelihood of obtaining Commercialization Regulatory Approval,and actual or projected profitability. Commercially Reasonable Efforts shall be determined on a market-by-market and indication-by-indication basis for a particular Product, and it is anticipated that the level of effort will be different for different markets, and will change over time, reflecting changes in the status of the Product and the market(s) involved. 1.35“Commercialization” or “Commercialize” means any and all activities directed to the offering for sale and sale of a Product, both before and after Commercialization Regulatory Approval has been obtained, including activities related to marketing, promoting, Detailing, distributing, Manufacturing (other thanManufacturing Development or Manufacturing for use in Development), importing, selling and offering to sell Product and/or conducting post-marketing human clinical studies (including Phase 5 Clinical Trials) with respect to any Targeted Indication with respect to which Commercialization Regulatory Approval has been received or for a use that is subject of an investigator-initiated study program, and interacting with Regulatory Authorities regarding the foregoing.When used as a verb, “to Commercialize” and “Commercializing” means to engage in Commercialization and “Commercialized” has a corresponding meaning. 1.36“Commercialization Regulatory Approval” means, with respect to any Product, the Regulatory Approval required by Applicable Laws to sell such Product for use for an Indication in the Field in a country or region in the Territory, as well as, to the extent applicable, pricing approvals and government reimbursement approvals, even if not legally required to sell Product in a country.For purposes of clarity, (a) “Commercialization Regulatory Approval” in the United States shall mean final approval of an NDA or sNDA permitting marketing of the applicable Product in interstate commerce in the United States; (b) “Commercialization Regulatory Approval” in the European Union shall mean marketing authorization for the applicable Product granted either by a Regulatory Authority in any Major European Country or by the EMEA pursuant to Council Directive 2001/83/EC, as amended, or Council Regulation 2309/93/EEC, as amended, together with the first pricing approval and government reimbursement approval for the applicable Product granted by a Regulatory Authority in any Major European Country or by the EMEA, as the case may be; and (c) “Commercialization Regulatory Approval” in Japan shall mean final approval of an application submitted to the Ministry of Health, Labor and Welfare and the publication of a New Drug Approval Information Package permitting marketing of the applicable Product in Japan, together with pricing approval and government reimbursement approval,as any of the foregoing may be amended from time to time. Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -9- 1.37“Completion” means, with respect to a Clinical Trial conducted by a Party, the date on which all material data reasonably expected to be derived therefrom has been generated and the final study report with respect thereto has been finalized. 1.38“Confidential Information” means (a) with respect to ARIAD, all tangible embodiments of ARIAD Technology, (b) with respect to MERCK, all tangible embodiments of MERCK Technology and (c) with respect to each Party, (i) all tangible embodiments of Joint Technology and (ii) all information, Technology and Proprietary Materials disclosed or provided by or on behalf of such Party (the “disclosing Party”) to the other Party (the “receiving Party”) or to any of the receiving Party’s employees, consultants, Affiliates or sublicensees; provided, that, none of the foregoing shall be Confidential Information if: (A) as of the date of disclosure, it is known to the receiving Party or its Affiliates as demonstrated by contemporaneous credible written documentation, other than by virtue of a prior confidential disclosure to such receiving Party; (B) as of the date of disclosure it is in the public domain, or it subsequently enters the public domain through no fault of the receiving Party; (C) it is obtained by the receiving Party from a Third Party having a lawful right to make such disclosure free from any obligation of confidentiality to the disclosing Party; or (D) it is independently developed by or for the receiving Party without reference to or use of any Confidential Information of the disclosing Party as demonstrated by contemporaneous credible written documentation.For purposes of clarity, unless excluded from Confidential Information pursuant to the proviso at the end of the preceding sentence, any scientific, technical, manufacturing or financial information of a Party that is disclosed at any meeting of the JSC, the JDC, the JMC or the JCC or disclosed through an audit report shall constitute Confidential Information of the disclosing Party. 1.39“Contract Year” means (a) the period beginning on the Effective Date and ending on the first anniversary of the last day of the calendar month in which the Effective Date falls, and (b) each succeeding twelve (12) month period thereafter. 1.40“Control” or “Controlled” means (a) with respect to Technology (other than Proprietary Materials) or Patent Rights, the possession by a Party of the right to grant a license or sublicense to such Technology or Patent Rights as provided herein without the payment of additional consideration to, and without violating the terms of any agreement or arrangement with, any Third Party and without violating any Applicable Laws and (b) with respect to Proprietary Materials, the possession by a Party of the right to supply such Proprietary Materials to the other Party as provided herein without the payment of additional consideration to, and without violating the terms of any agreement or arrangement with, any Third Party and without violating any Applicable Laws. Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -10- 1.41“Co-Promoted Product” means any quantity of Product that is not Royalty-Bearing Product. 1.42“Co-Promotion” or “Co-Promote” means, with respect to each Co-Promoted Product, the joint promotion and Detailing of such Co-Promoted Product under the same Product Trademark in the Co-Promotion Territory using a coordinated field sales force consisting of Representatives of both MERCK and ARIAD. 1.43“Co-Promotion Percentage” means, with respect to any Co-Promoted Product, the percentage of Detailing efforts to be provided by each Party in Co-Promoting such Co-Promoted Product, as determined by the JCC pursuant to Section 2.3.4(o); provided, that, under no circumstances shall the Co-Promotion Percentage of either Party be less than [***] percent ([***]%). 1.44“Detail” means with respect to a Co-Promoted Product, an interactive,personal, live, contact of a Representative within the Co-Promotion Territory with a medical professional with prescribing authority or other individuals or entities that have a significant impact or influence on prescribing decisions, in an effort to increase physician prescribing preferences of such Co-Promoted Product for its approved uses within the Co-Promotion Territory.When used as an adjective, “Detailing” means of or related to performing Details. 1.45“Development” or “Develop” means, with respect to each Product, (i) all non-clinical and clinical activities designed to obtain Regulatory Approval of such Product in accordance with this Agreement up to and including the obtaining of Commercialization Regulatory Approval of such Product, including without limitation, Phase 4 Clinical Trials, the development of Biomarkers, Biomarker Information and Program Biomarker Technology, regulatory toxicology studies, DMPK studies, statistical analysis and report writing, Clinical Trial design and operations, preparing and filing Drug Approval Applications, and all regulatory affairs related to the foregoing; and (ii) Manufacturing Development.When used as a verb, “Developing” means to engage in Development and “Developed” has a corresponding meaning. 1.46“Development Costs” means the reasonable out-of-pocket costs and internal costs incurred by a Party (or for its account by an Affiliate or a Third Party) after the Effective Date that are generally consistent with the respective Development and Manufacturing Development activities of such Party in the applicable Annual Global Development Plan and are attributable to the Development of a Product.For purposes of this definition (a) out-of-pocket costs means the actual amounts paid to a Third Party forspecific external Development activities applicable to a Product, including, without limitation all filing fees required for and other costs associated with, any Regulatory Filings and all patent expenses applicable to a Product; (b) internal costs means the applicable FTE Rate multiplied by the number of FTE hours utilized in the relevant period on activities directly relating to Development in accordance with the Annual Global Development Plan; and (c) the reasonable out-of-pocket and internal costs shall include the cost of Manufacturing or obtaining Collaboration Compounds or Products or raw materials or intermediates therefore for use in the activities in clause (a) or (b).For the avoidance of doubt, Development Costs shall include the costs incurred by either Party (i) in conducting Clinical Trials other than Phase 5 Clinical Trials with respect to a Product,including, without limitation, all costs incurred with respect to the initial Phase 3 Clinical Trial for a Sarcoma Indication, and (ii) the cost of acquisition of raw materials, intermediates, AP23573 and Product on hand or ordered and paid for by ARIAD as of the Effective Date that are to be used in the Development Program.Notwithstanding the above, costs incurred before the Effective Date with respect to the initial Phase 3 Clinical Trial for a Sarcoma Indication shall be included in Development Costs. Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -11- 1.47“Development Program” means, with respect to each Product, the Development program (including the Manufacturing Development program) to be conducted by the Parties during the Term with respect to such Product pursuant to the Annual Global Development Plans. 1.48“Diagnostic Product” means a product or kit using Biomarker Information or Program Biomarker Technology which is developed by or on behalf of the Parties and intended to be commercialized to test, identify, diagnose,screen or monitor a human condition or disease, or to predict or evaluate the responsiveness of a patient totreatment or a combination of treatments, other than in the Excluded Uses. 1.49“Dimerizer” means a bivalent small-molecule compound used to bring into proximity two engineered fusion proteins. 1.50“Drug Approval Application” means, with respect to each Product in a particular country or region, an application for Commercialization Regulatory Approval for such Product in such country or region, including without limitation: (a) an NDA or sNDA; (b) a counterpart of an NDA or sNDA in any country or region in the Territory; and (c) all supplements and amendments to any of the foregoing. 1.51“DMF” shall mean a Drug Master File maintained with the FDA or its equivalent maintained with a Regulatory Authority in other countries within the Territory. 1.52“Effective Date” means the date set forth in the first recital above. 1.53“European Union” means all countries that comprise the European Union (whether on the Effective Date or at any time during the Term). 1.54“Excluded Uses” means the use of any Product (a) in a stent or other Medical Devicefor which ARIAD has granted, or may hereafter grant, rights to a third Party or (b) as a Dimerizer for use in gene therapy, cell therapy or vaccines. 1.55“FDA” means the United States Food and Drug Administration or any successor agency or authority thereto. 1.56“FDCA” means the United States Federal Food, Drug, and Cosmetic Act, as amended. 1.57“Field” means all uses, includingwithout limitation the treatment, delay or prevention in humans of all Targeted Indications, other than the Excluded Uses. Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -12- 1.58“First Commercial Sale” means, with respect to a Product in a country in the Territory, the first sale, transfer or disposition for value to an end user of such Product in such country; provided that any sale to an Affiliate or Sublicensee will not constitute a First Commercial Sale unless the Affiliate or Sublicensee is the last entity in the distribution chain of the Product; and provided further thatany sale on a cost reimbursement basis for use in a Clinical Trial or other distribution for use in a Clinical Trial will not constitute a First Commercial Sale. 1.59“Force Majeure” means any occurrence beyond the reasonable control of a Party that (a) prevents or substantially interferes with the performance by such Party of any of its obligations hereunder and (b) occurs by reason of any act of God, flood, fire, explosion, earthquake, strike, lockout, labor dispute, casualty or accident, or war, revolution, civil commotion, act of terrorism, blockage or embargo, or any injunction, law, order, proclamation, regulation, ordinance, demand or requirement of any government or of any subdivision, authority or representative of any such government. 1.60“FTE” shall mean [***] ([***]) hours of work devoted to or in support of Development or Commercialization of Products in accordance with an Annual Global Development Plan or Product Commercialization Plan that is carried out by one or more employees, contract personnel or consultants of a Party (other than field sales force personnel), measured in accordance with such Party’s normal time allocation practices from time to time.In no event shall an individual account for more than one FTE year in any Calendar Year. 1.61“FTE Cost” means, for any period, the FTE Rate multiplied by the number of FTEs in such period. 1.62“FTE Rate” means a rate of [***] dollars ($ [***]) per FTE per annum for personnel engaged in Development. The FTE Rate shall be adjusted annually for each Calendar Year after 2008 to be equal to the FTE Rate for the previous Calendar Year plus a percentage increase equal to the [***], since the Effective Date, or if later, since the date of the last adjustment. 1.63“GAAP” means United States generally accepted accounting principles, consistently applied. 1.64“GLP” means the then current Good Laboratory Practice Standards promulgated or endorsed by the FDA or in the case of foreign jurisdictions, comparable regulatory standards promulgated or endorsed by the applicable Regulatory Authority, including those procedures expressed in or contemplated by any Regulatory Filings. 1.65“GMP" means current Good Manufacturing Practices that apply to the Manufacture of API and Clinical Product, including, without limitation, the United States regulations set forth under Title 21 of the United States Code of Federal Regulations, parts 210, 211 and 600-680, as may be amended from time-to-time, as well as all applicable guidance published by the FDA from time-to-time .The Parties may agree to change this definition in the Supply Agreement. Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -13- 1.66“Hatch-Waxman Act” means the Drug Price Competition and Patent Term Restoration Act of 1984, as amended. 1.67“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended. 1.68“IND” means: (a) an Investigational New Drug Application as defined in the FDCA and regulations promulgated thereunder or any successor application or procedure required to initiate clinical testing of a Product in humans in the United States; (b) a counterpart of an Investigational New Drug Application that is required in any other country or region in the Territory before beginning clinical testing of a Product in humans in such country or region; and (c) all supplements and amendments to any of the foregoing. 1.69“Indication” means any human disease or condition in the Field which can be treated, prevented, cured or the progression of which can be delayed. 1.70“Initiation” means, with respect to a human Clinical Trial, the first date that a subject or patient is dosed in such Clinical Trial. 1.71“Joint Commercialization Committee” or “JCC” means the committee comprised of ARIAD and MERCK representatives established pursuant to Section 2.3. 1.72“Joint Development Committee” or “JDC” means the committee composed of ARIAD and MERCKrepresentatives established pursuant to Section 2.2. 1.73“Joint Manufacturing Committee” or “JMC” means the committee composed of ARIAD and MERCK representatives established pursuant to Section 2.4 of this Agreement and the Supply Agreement. 1.74“Joint Patent Rights” means Patent Rights that contain one or more claims that cover Joint Technology. 1.75“Joint Steering Committee” or “JSC” means the committee composed of ARIAD and MERCK representatives established pursuant to Section 2.1. 1.76“Joint Technology” means (i) any Program Technology, other than Product Technology, that is (a) jointly conceived or reduced to practice by one or more employees of or consultants to MERCK and one or more employees of or consultants to ARIAD or (b) conceived or first reduced to practice solely by one or more employees of, or consultants to, a Party resulting from the use in any material respect of (i) any Technology, Patent Rights or Proprietary Materials Controlled by the other Party and/or (ii) any Product Use Technology; provided however, that the use by a Party of fluid, tissue or tumor samples or data collected by either Party in the Development Program in the discovery or development of Biomarker Information or Biomarkers or otherwise other than used in connection with Biomarkers for use with mTOR Inhibitors shall not cause such Biomarker Information or Biomarkers or other inventions to be Joint Technology.For clarity, Biomarkers for use with mTOR Inhibitors discovered or developed as a result of the use by a Party of fluid,tissue or tumor samples or data collected by either Party in the Development Program shall be Joint Technology. Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -14- 1.77“Knowledge” or “Known” means, with respect to ARIAD, [***] of ARIAD. 1.78“Late Stage Clinical Trials” means, with respect to any Product for any Cancer Indication, a Phase 2 Clinical Trial and/or a Phase 3 Clinical Trial or a combined Phase 2 and Phase 3 Clinical Trial, in each case for registration. 1.79“Launch” means, with respect to a Product in a country, First Commercial Sale of Product in the country after approval of an NDA or equivalent in such country. 1.80“LIBOR Rate” means, for any applicable interest period, the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or, if Reuters does not publish quotations of BBA LIBOR, another commercially available source providing quotations of BBA LIBOR as selected by agreement of the Parties) at approximately 11:00 a.m. London time two (2) London Banking Days before the commencement of the interest period, for U.S. Dollar deposits (for delivery on the first day of such interest period) with a term equivalent to such interest period.If such rate is not available at such time for any reason, then the rate for that interest period will be determined by such alternate method as reasonably selected by agreement of the Parties.A “London Banking Day” is a day on which banks in London are open for business and dealing in offshore dollars. 1.81“Licensed Patent Rights” means any ARIAD Patent Rights and ARIAD’s interest in Joint Patent Rights that (a) contain one or more claims that cover any Product (including its Manufacture or its formulation or a method of its delivery or of its use);and(b) are necessary for MERCK to exercise the licenses granted to it pursuant to Sections 6.1.1(a) and (b).For purposes of clarity, the Licensed Patent Rights existing as of the Effective Date include, without limitation, the Patent Rights listed on Schedule 2 attached hereto. 1.82“Licensed Technology” means any ARIAD Technology and ARIAD’s interest in Joint Technology that (a) relates to any Product (including its Manufacture or its formulation or a method of its delivery or of its use) and (b) isnecessaryfor MERCK to exercise the licenses granted to it pursuant toSections 6.1.1(a) and (b) and the rights and obligations of MERCK under the Supply Agreement. 1.83“Major Cancer Indication” means, collectively, breast cancer, prostate cancer, colon cancer and non-small cell lung cancer. 1.84“Major European Country” means each of the United Kingdom, France, Germany, Italy or Spain. 1.85"Manufacture” or “Manufacturing” or “Manufactured" shall mean all operations involved in the manufacture, receipt, incoming inspections, storage and handling of Materials, and the manufacture, processing, fermentation, purification, formulation packaging, labeling, warehousing, quality control testing (including in-process release and stability testing), shipping and release of API or Product; as the case may be, provided that the Parties may agree to change such definition in the Supply Agreement. Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -15- 1.86“Manufacturing Cost” shall mean, with respect to Clinical Product supplied by ARIAD prior to the execution of the Supply Agreement and the completion of Clinical Product Transfer, the sum of (a) all charges incurred by ARIAD for outsourcing the Manufacture of the Clinical Product (including API or any other intermediate thereof), (b) the cost of supervising and managing the toll manufacturers, and of receipt, incoming inspections, storage, packaging, handling, labeling warehousing, quality control testing and release of API and Clinical Product, and (c) [***] to the costs in (a) and (b) to cover an allocation of departmental overhead and general and administrative costs. The Parties may agree to change this definition in the Supply Agreement. 1.87“Manufacturing Development” means, with respect to API or Product, all activities related to the optimization of a commercial-grade Manufacturing process for the Manufacture of API or Product including, without limitation, test method development and stability testing, formulation, validation, productivity, trouble shooting and second generation formulation, process development, Manufacturing scale-up, strain improvements, development-stage Manufacturing, and quality assurance/quality control development. 1.88“Marketed Product” shall have the meaning set forth in the Supply Agreement. 1.89"Materials" shallmean all raw materials, including without limitation, API, excipients, components, containers, labels and packaging materials necessary for the Manufacture of API, Clinical Product or Marketed Product.For the avoidance of doubt, Materials shall not include API with respect to the Manufacture of API by ARIAD.It is agreed that the Parties may agree to change the definition of Materials in the Supply Agreement. 1.90“Medical Device” means any device implanted permanently inside a blood vessel of a patient to release any formulation of a drug to the local area of treatment aimed at treatment of any structural abnormality or functional impairment of blood vessels which results from a medical condition other than cancer, excluding any device which (i) infuses or systemically delivers a drug into the blood, (ii) delivers a separately packaged drug (e.g., in a bottle) to the local area of treatment in the blood vessel, or (iii) delivers a drug from a reservoir or chamber packaged with or incorporated in such device to the local area of treatment in the blood vessel.For clarity, any device for the treatment, prevention or delay of cancer will not be a Medical Device. 1.91“MERCK Background Technology” means any Technology that is used by MERCK, or provided by MERCKfor use, in the Development Program and that is (a) Controlled by MERCK as of the Effective Date, or (b) conceived or first reduced to practice by employees of, or consultants to,MERCK after the Effective Date other than in the conduct of MERCK Development Activities and without the use in any material respect of any ARIAD Technology, ARIAD Patent Rights or ARIAD Materials.For purposes of clarity, MERCK Background Technology shall not include MERCK Program Technology, Program Biomarker Technology or MERCK’s interest in Joint Technology. 1.92“MERCK Co-Development Percentage” means (a) except with respect to any Cancer Indication for which MERCK exercises an Opt-Out Right, fifty percent (50%), and (b) with respect to any Cancer Indication for which MERCK exercises an Opt-Out Right, zero percent (0%). Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -16- 1.93“MERCK Decision” means any decision with respect to (i) the Development (other than Manufacturing Development) and/or Commercialization of a Product for [***] in the ROW Territory, or (ii) the commencement and prosecution of actions to address [***] in the ROW Territory or, if a U.S. Commercialization Transfer has occurred, the U.S. Territory. 1.94“MERCK Development Activities” means the Development activities specified to be conducted by MERCK in any Annual Global Development Plan (or amendment thereto). 1.95“MERCK Materials” means any Proprietary Materials that are Controlled by MERCK and used by MERCK, or provided by MERCK for use, in the Development Program. 1.96“MERCK Patent Rights” means any Patent Rights Controlled by MERCK that contain one or more claims that cover MERCKTechnology. 1.97“MERCK ROW Product Commercialization Plan” means, with respect to each Product, the written Product Commercialization Plan for the Commercialization of such Product by MERCK in the ROW Territory. 1.98“MERCKProgram Patent Rights” means any Patent Rights that contain one or more claims that cover MERCK Program Technology. 1.99“MERCK Program Technology” means any Program Technology, other than Product Technology and Product Use Technology that is conceived or first reduced to practice by employees of, or consultants to, MERCK, alone or jointly with any Third Party, without the use in any material respect of any ARIAD Technology, ARIAD Patent Rights, ARIAD Materials or Joint Technology. 1.100“MERCK Revenue Sharing Percentage” means with respect to any Co-Promoted Product for which ARIAD is the Responsible Party and which is sold in the U.S. Territory for any Cancer Indication, a percentage equal to [***] percent ([***]%); provided, however, that in the event MERCK exercises an Opt-Out Right for any Major Cancer Indication, the MERCK Revenue Sharing Percentage shall be a percentage equal to [***] percent ([***]%). 1.101“MERCK Technology” means, collectively, MERCK Background Technology and MERCK Program Technology. 1.102“mTOR Inhibitor” means any compound that directly inhibits the activity or expression of the human protein known as mammalian target of Rapamycin or “mTOR” (UniProtKB/SwissProt database entry P42345). Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -17- 1.103“NDA” means a New Drug Application, as defined in the FDCA and regulations promulgated thereunder or any successor application or procedure required to sell a Product in the United States. 1.104“Net Sales” means the [***] or any of its Affiliates or Sublicensees, [***] as the case may be, [***]for sales or other dispositions or transfers for value of [***]actually allowed and taken, [***]if prepaid by the Seller and included on Seller’s bill or invoiceor as a separate item[***]pursuant to agreements (including, without limitation, managed care agreements) or government regulations, to the extent actually allowed[***]similarly incurredto the extent included on the bill or invoiceor as a separate item.In addition, Net Sales are subject to the following: (a)If the Seller or any of its Affiliates effects a sale, disposition or transfer of [***]the Net Sales of such Product to such customer shall be [***] of such Product.For purposes of this subsection (a), [***]shall mean the value that would have been derived had[***](b)In the case of [***]all discounts and the like shall be allocated among products on the basis on which such discounts and the like were actually granted or, if such basis cannot be determined, [***](c)For purposes of clarity, (i) use of any[***] or other research or development activities, or disposal or transfer[***]give rise to any Net Sales and (ii) use of any Product in an [***]deemed sale for purposes of this definition unless the Seller or its Affiliates or sublicensees[***]ofthe Seller’s Manufacturing Cost to supply such Product. 1.105“Non-Cancer Indications” means any Indication that is not a Cancer Indication. 1.106“Operating Income (Loss)” has the meaning set forth on Schedule 3 attached hereto. 1.107“Other Cancer Indications” means any type or class of cancer that is not a Major Cancer Indication or a [***], including without limitation, [***]. 1.108“Participating Party” means the Party that participates in, but is not the Responsible Party for, the Development and/or the Commercialization of a Product for an Indication in a part of the Territory. 1.109“Patent Rights” means the rights and interests in and to issued patents and pending patent applications (which, for purposes of this Agreement, include certificates of invention, applications for certificates of invention and priority rights) in any country or region, including all provisional applications, substitutions, continuations, continuations-in-part, divisions, renewals, all letters patent granted thereon, and all reissues, re-examinations and extensions thereof, and all foreign counterparts of any of the foregoing. 1.110“Permitted Pre-Clinical Research” means pre-clinical research conducted by (a) ARIAD (or by an Affiliate of ARIAD or by a Third Party under an agreement with ARIAD) for any Non-Cancer Indication for any Collaboration Compound, and (ii) MERCK (or by an Affiliate of MERCK or by a Third Party under an agreement with MERCK) for any Non-Cancer Indication other than Excluded Uses for any Collaboration Compound. Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -18- 1.111“Permitted Transactions” means any agreement by and between a Party and (a) any Third Party pursuant to which such Third Party conducts contract services permitted pursuant to Section 6.2.1(a) of this Agreement or (b) any Third Party non-profit or academic institution, which agreement provides for the grant tothe Party entering into the agreement of all rights to Technology and Patent Rights relating to the use of mTOR Inhibitors in the Field that are conceived or reduced to practice by any party under such agreement, with the right to sublicense to the other Party. 1.112“Person” means an individual, sole proprietorship, partnership, limited partnership, limited liability partnership, corporation, limited liability company, business trust, joint stock company, trust, incorporated association, joint venture or similar entity or organization, including a government or political subdivision, department or agency of a government. 1.113“Phase 1 Clinical Trial” means a Clinical Trial in any country that would satisfy the requirements of 21 CFR 312.21(a). 1.114“Phase 2 Clinical Trial” means, as to a particular Product for any Indication, a Clinical Trial conducted in any country that would satisfy the requirements of 21 CFR 312.21(b) . 1.115“Phase 3 Clinical Trial” means,a Clinical Trialin any country that would satisfy the requirements of 21 CFR 312.21(c) . 1.116“Phase 4 Clinical Trial” means a post-registrational Clinical Trial conducted in any country or countries and required as a condition to, or for the maintenance of, any Regulatory Approval for a Product in the Territory. 1.117“Phase 5 Clinical Trial” means a post-registrational Clinical Trial conducted in any country or countries and not required as a condition to, or for the maintenance of, any Regulatory Approval for a Product in the Territory.For avoidance of doubt, such Phase 5 Clinical Trials are commonly referred to as “marketing” Clinical Trials. 1.118“Pricing” means determining Product pricing at all levels, including wholesale, retail, hospital, clinic, health care provider, HMO, non-profit entity or government entities, including average sales price, average wholesale price and best price. 1.119“Product” means any pharmaceutical or medicinal item, substance or formulation that is comprised of or contains a Collaboration Compound (whether or not such Collaboration Compound is the sole active ingredient).For purposes of clarity, Product includes Co-Promoted Product and Royalty-Bearing Products. 1.120“Product Commercialization Plan” means, with respect to each Product, the written plan for the Commercialization of such Product in the U.S. Territory (including, without limitation, expected Manufacturing requirements, for such Product; and a detailed strategy, budget and proposed timelines), as such plan may be amended or updated.Each Product Commercialization Plan shall include, without limitation, (a) demographics and market dynamics, market strategies, a marketing plan (including advertising, Detailing forecasts, pricing strategies pertaining to discounts, samples and sales forecasts) for the U.S. Territory, (b) the specific Commercialization objectives, projected milestones, resource allocation requirements and activities to be performed over such period (including, without limitation, all anticipated Clinical Trials); (c) the Party responsible for such activities; (d) a timeline for such activities, including the estimated launch date(s) in the U.S. Territory; (e) a sales and expense forecast (including at least five (5) years of estimated sales and expenses) for the U.S. Territory, (f) Manufacturing plans and the expected product profile, (g) a “Commercialization Budget” including a budget of the expenses expected to be incurred in performing all activities therein contained, as well as any Third Parties proposed to be utilized and, to the extent applicable, any proposed Third Party arrangements, and (h) the expected Regulatory Filings to be required and prepared, and the expected timetable for making such Regulatory Filings.Each Product Commercialization Plan, and each amendment, modification or update to each Product Commercialization Plan, shall be prepared by, or at the direction of, the JCC, and approved by the JSC at such time as JSC may from time to time direct and in any event, on or prior to the initiation of Commercialization activities with respect to the Product and shall be attached to the minutes of the meeting of the JSC at which such Product Commercialization Plan or amendment, modification or update is approved by the JSC. Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -19- 1.121“Product Delivery Technology” means any Program Technology that covers the formulation or delivery of any Collaboration Compound or any Product. 1.122“Product Technology” means any Program Technology that covers the composition of matter of any Collaboration Compound or the final chemical synthesis step used to convert Rapamycin to API of any Collaboration Compound. 1.123“Product Trademark” means any trademark or trade name, whether or not registered, or any trademark application or renewal, extension or modification thereof, in the Territory, or any trade dress and packaging, in each case (a) that are applied to or used with any Product by the Responsible Party and (b) together with all goodwill associated therewith and promotional materials relating thereto. 1.124“Product Use Technology” means any Program Technology that covers (i) the use of any mTOR Inhibitor, and/or (ii) the use of any Biomarker with any mTOR Inhibitor.Without limiting the generality of the foregoing, Product Use Technology includes methods of treatment, combinations with other drugs, and the use of Biomarkers in connection with the treatment of patients with an mTOR Inhibitor. 1.125“Program Biomarker Technology” means any Technology that constitutes a Biomarker or covers any Biomarker that is both (a) Program Technology and (b) conceived or first reduced to practice solely by one or more employees of, or consultants to, a Party, or jointly by one or more employees of, or consultants to, each Party, in either case resulting from use in any material respect of any biological materials, data, or information developed in, resulting from, or funded by the Parties in, the Collaboration. 1.126“Program Technology” means any Technology (including, without limitation, any new and useful process, method of manufacture or composition of matter) or Proprietary Material that is conceived and first reduced to practice (actually or constructively) by either Party or jointly by both Parties in the conduct of the Development Program and/or in the Commercialization of Products; provided however, that the use by a Party of fluid, tissue or tumor samples or data collected by either Party in the Development Program in the discovery or development of Biomarker Information or Biomarkers or otherwise other than used in connection with Biomarkers for use with mTOR Inhibitors shall not cause suchBiomarker Information or Biomarkers or other inventions to be Program Technology.For clarity, Biomarkers for use with mTOR Inhibitors discovered or developed as a result of the use by a Party of fluid,tissue or tumor samples or data collected by either Party in the Development Program shall be Program Technology. Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -20- 1.127“Proprietary Materials” means tangible chemical, biological or physical materials (a) that are furnished by or on behalf of one Party to the other Party in connection with this Agreement, whether or not specifically designated as proprietary by the transferring Party, or (b) that are otherwise conceived or reduced to practice in the conduct of the Development Program and/or in connection with the Commercialization of Products. 1.128“Rapamycin Analog” means any chemical derivative of Rapamycin or any variant of Rapamycin produced by fermentation. 1.129“Rapamycin Derived mTOR Inhibitor” means an mTOR Inhibitor that is a Rapamycin Analog. 1.130“Regulatory Approval” means, with respect to any country or region in the Territory, any approval, product and establishment license, registration or authorization of any Regulatory Authority required for the Manufacture, use, storage, importation, exportation, transport, distribution or sale of a Product in such country or region.(including without limitation all applicable pricing and governmental reimbursement approvals even if not legally required to sell Product in a country). 1.131“Regulatory Authority” means the FDA, or any counterpart of the FDA outside the United States, or any other national, supra-national, regional, state or local regulatory agency, department, bureau, commission, council or other governmental entity with authority over the distribution, importation, exportation, Manufacture, production, use, storage, transport, clinical testing or sale of a Product. 1.132“Regulatory Filings” means, collectively: (a) all INDs, NDAs, BLAs, establishment license applications, DMFs, applications for designation as an “Orphan Product(s)” under the Orphan Drug Act, for “Fast Track” status under Section 506 of the FDCA (21 U.S.C. § 356) or for a Special Protocol Assessment under Section 505(b)(4)(B) and (C) of the FDCA (21 U.S.C. § 355(b)(4)(B)) and all other similar filings (including, without limitation, counterparts of any of the foregoing in any country or region in the Territory); (b) all supplements and amendments to any of the foregoing; and (c) all data and other information contained in, and correspondence relating to, any of the foregoing. 1.133“Responsible Party” means the Party that is primarily responsible for the Development of a Product under a Development Program or the Commercialization of a Product.For purposes of clarity, (a) ARIAD shall be the Responsible Party for (i) the conduct of the Development Program for any Product for the Sarcoma Indication in the U.S. Territory and the Commercialization of any Product for the Sarcoma Indication in the U.S. Territory, (ii) the Manufacture of Clinical Product,and (iii)subject to the terms of the Supply Agreement, the Manufacture and supply of API; (b) MERCK shall be the Responsible Party for (i) Development and Commercialization of Products for all Cancer Indications in the ROW Territory and (ii) subject to the terms of the Supply Agreement, the Manufacture and supply of Product for all Indications in the Territory ; and (c) the Parties shall jointly serve as Responsible Party for Development and Commercialization of Products for all Major Cancer Indications and other Cancer Indications in the U.S. Territory. Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -21- 1.134“ROW Territory” means all of the countries and territories of the world other than the U.S. Territory. 1.135“Royalty-Bearing Product” means all quantities of Product that are sold by MERCK in the Royalty-Bearing Territory. 1.136“Royalty-Bearing Territory” means (a) the ROW Territory; and (b) the U.S. Territory following the occurrence of a U.S. Commercialization Transfer. 1.137“Royalty Term” means, (i) with respect to each Royalty-Bearing Product in each country in the ROW Territory, the period beginning on the date of First Commercial Sale of such Royalty-Bearing Product in such country and ending on the later to occur of (a) expiration of the last to expire Valid Claim of the ARIAD Patent Rights, MERCK Patent Rights or Joint Patent Rights in such country that covers the composition of matter or sale or import of the Collaboration Compound contained in such Royalty-Bearing Product or its use for any indication for which Commercialization Regulatory Approval has been obtained in such country, (b) [***] from the date of the First Commercial Sale of such Royalty-Bearing Product in such country, or (c) the last date upon which ARIAD supplies any Product to MERCK pursuant to the Supply Agreement; and (ii) with respect to each Royalty-Bearing Product in the U.S. Territory in the event of a U.S. Commercialization Transfer, the period beginning on the date of the U.S. Commercialization Transfer and ending on the latest to occur of (a) expiration of the last to expire Valid Claim of the ARIAD Patent Rights, MERCK Patent Rights or Joint Patent Rights in the U.S. that covers the composition of matter or sale or import of the Collaboration Compound contained in such Royalty-Bearing Product or its use for any indication for which Commercialization Regulatory Approval has been obtained in the U.S. Territory, (b) [***] from the date of the First Commercial Sale of such Royalty-Bearing Product in the U.S. Territory, (c) the last date upon which ARIAD [***] pursuant to the Supply Agreement, or (d) the last date upon which ARIAD co-promotes any Product in the U.S. Territory. 1.138“Sarcoma Indication” means any cancer of the connective or supportive tissue that is generally known in medical practice as a sarcoma. 1.139“Serious Adverse Event” means any untoward medical occurrences that at any dose results in any of the following: death, is life-threatening, requires inpatient hospitalization or prolongation of existing hospitalization, results in persistent or significant disability/incapacity, or, is a congenital anomaly/birth defect Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -22- 1.140“sNDA” means a Supplemental New Drug Application, as defined in the FDCA and applicable regulations promulgated thereunder. 1.141“Sublicensee” means anyAffiliate or Third Party to which a Party grants a sublicense in accordance with Section 6.2. 1.142“Sublicense Agreement” means any agreement by and between a Party and a Sublicensee which is entered into in accordance with Section 6.2. 1.143“Targeted Indications” means, collectively, the following Indications: (a) [***] Indications; (b) [***] Indications; (c) [***] Indications; and (d) [***] Indications. 1.144“Technology” means, collectively, inventions, discoveries, improvements, trade secrets and proprietary methods, whether or not patentable, including without limitation: (a) methods of Manufacture or use of, and structural and functional information pertaining to, chemical compounds and (b) compositions of matter, data, formulations, processes, techniques, know-how and results (including any negative results). 1.145“Territory” means all countries and territories of the world, consisting of the U.S. Territory and the ROW Territory. 1.146“Third Party” means a Person other than MERCK and ARIAD and their respective Affiliates. 1.147“Third Party Data Provider” means [***] and/or any other Third Party reasonably acceptable to the Parties that performs market analyses and provides sales data for the biotechnology or pharmaceutical industry. 1.148“U.S. Territory” means the United States of America and its territories, including, without limitation, Puerto Rico and the U.S. Virgin Islands. 1.149“Valid Claim” means any claim of a pending patent application or an issued unexpired patent that (a) has not been finally cancelled, withdrawn, abandoned or rejected by any administrative agency or other body of competent jurisdiction, (b) has not been permanently revoked, held invalid, or declared unpatentable or unenforceable in a decision of a court or other body of competent jurisdiction that is unappealable or unappealed within the time allowed for appeal, (c) has not been rendered unenforceable through disclaimer or otherwise, and (d) is not lost through an interference proceeding. Additional Definitions.In addition, each of the following definitions shall have the respective meanings set forth in the section of this Agreement indicated below: Definition Section Abandonment Party 8.1.5 Advances 4.2 Alliance Manager 2.5.1 Acquisition 12.10 Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -23- Appointing Party 2.6.2 Arbitration Matter 12.1 ARIAD Development Cost Cap 4.2 ARIAD Indemnitees 11.2 Assuming Party 8.1.5 Claims 11.1 Clinical Supplies 3.6.3(a) Co-Development Net Sales 4.3.4 Collaborator IP Rights 6.4.3 Combination Product 4.6.1(c) Competing Drug 4.6.1(a)(ii) Co-Promoted Product 3.13.1 Co-Promotion Agreement 3.13.2(a) Co-Promotion Territory 3.13.1 Co-Promotion Trademarks 8.3.1 Cost Audited Party 3.12.2(b) Cost Auditing Party 3.12.2(b) Date First Learned 3.10.5(a) Development Transfer 3.4(b)(i) Diagnostic Product Agreement 3.1.2(d) Disputed Matter 2.1.5 Estimate 4.3.2(c) Estimated Loss 4.3.2(c) Estimated Operating Income Payment 4.3.2(c) Indemnified Party 11.3 Indemnifying Party 11.3 Infringement 8.2.1(a)(i) Infringement Notice 8.2.1(a)(i) Losses 11.1 MERCK Indemnitees 11.1 MERCK Manufacturing Technology and Patent Rights 6.1.2(c) Operating Income Payments 4.3.1 Opting-Out Party 3.4(a) Opt-Out Notice 3.4(a) Opt-Out Notice Period 3.4(a) Opt-Out Right 3.4(a) Other Products 4.6.1(c) Patent Coordinator 7.5 Phase 1/2 Clinical Trial 4.5(c) Phase 2/3 Clinical Trial 4.5(d) Program Confidential Information 6.4.4(c) Promissory Note 4.2 Reasonably Estimated Commercial Value 4.6.1(c) Representative Schedule 3 Portions of this Exhibit were omitted and have been filed separately with the Secretary of the Commission pursuant to the Company’s application requesting confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. -24- ROW Development Costs 3.12.1 Recipient Party 3.3 Separation Date 3.4(a) Supply Agreement 3.6 Term 9.1(c) Transfer Date 3.4(b)(ii) Transferring Party 3.3 U.S. Commercialization Transfer 3.4(b)(ii) Weighted Average Sales Price 4.6.1(c) 2. ADMINISTRATION OF THE COLLABORATION 2.1Joint Steering Committee. 2.1.1Establishment.ARIAD and MERCK hereby establish the Joint Steering Committee.The JSC shall have and perform the responsibilities set forth in Section 2.1.4. 2.1.2Membership.Each of ARIAD and MERCK shall designate in writing an equal (not less than two (2)) number of representatives to the JSC, who shall be senior level personnel.One (1) representative of each Party shall be designated as Co-Chairs of the JSC.Each Party shall have the right at any time to substitute individuals, on a permanent or temporary basis, for any of its previously designated representatives to the JSC by giving written notice to the other Party. 2.1.3Meetings. (a)Schedule of Meetings; Agenda.The JSC shall establish a schedule of times for regular meetings, taking into account, without limitation, the planning needs of the Development Program and the Commercialization of Products and the responsibilities of the JSC.Special meetings of the JSC may be convened by any member upon not less than thirty (30) days (or, if such meeting is proposed to be conducted by teleconference, upon not less than ten (10) days) written notice to the other members; provided that (i) notice of any such special meeting may be waived at any time, either before or after such meeting and (ii) attendance of any member at a special meeting shall constitute a valid waiver of notice from such member.In no event shall the JSC meet less frequently than once every six (6) months.Regular and special meetings of the JSC may be held in person or by teleconference or videoconference; provided that meetings held in person shall alternate between the respective offices of the Parties in Cambridge, Massachusetts and Upper Gwynedd, PA or at other locations mutually agreeable to the JSC members.The Co-Chairs shall alternate the responsibility for preparing and circulating to each JSC member an agenda for each JSC meeting not later than one (1) week prior to such meeting. (b)Quorum; Voting; Decisions.At each JSC meeting, (i) the presence in person of at leastone (1) member designated by each Party shall constitute a quorum and (ii) each member who is present shall have one vote on all matters before the JSC at such meeting.All decisions of the JSC, shall be made by majority vote; provided, that, any member designated by a Party shall have the right to cast the votes of any of such Party’s members on the JSC who are absent from the meeting.Alternatively, the JSC may act by written consent signed by at least one (1) memberdesignated by each Party.
